 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) If a majority of the professional employees vote for inclusionin a unit with nonprofessional employees, we find that the followingemployees will constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act:All full-time and part-time clerks, merchandiser-drug clerk, foun-tain girls, delivery boy, stock boy, pharmacists, and pharmacists-trainees in the Employer's Gresham, Midway, and Powellhurst stores,Portland, Oregon, excluding guards, store managers, and other super-visors as defined in the Act.(2) If a majority of the professional employees do not vote forinclusion in the unit with nonprofessional employees, we find that thefollowing two groups of employees will constitute separate unitsappropriate for collective bargaining within the meaning of Section9(b) of the Act:(a)All full-time and part-time clerks, merchandiser-drug clerk,fountain girls, delivery boy, and stock boy at the Employer's Gresham,Midway, and Powellhurst stores, Portland, Oregon, excluding phar-macists,pharmacists-trainees, guards, storemanagers, and othersupervisors as defined in the Act.(b)All pharmacists and pharmacists-trainees in the Employer'sGresham, Midway, and Powellhurst stores, Portland, Oregon, exclud-ing all other employees and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]Pennsylvania Power&Light CompanyandUtility EngineersAssociation,Engineers and Scientists of America,Petitioner.Case No. 4-RC-3594. August 10, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on December 3, 1958,1 an election by secret ballot was conductedon December 19, 1958, under the direction and supervision of the Re-gional Director for the Fourth Region among the employees in theunit found appropriate by the Board.Following the election, theparties were furnished a tally of ballots which showed that, of ap-proximately 153 eligible voters, 152 cast valid ballots, of which 42were for, and 110 against, the Petitioner.The Petitioner filed timely objections to conduct affecting the re-sults of the election.The Regional Director investigated the objec-1122 NLRB 293On December 5, 1958, the Board issued an order correcting Decisionand Direction of Election.124 NLRB No. 59. PENNSYLVANIA POWER & LIGHT COMPANY471tions and on February 17, 1959, issued and duly served upon theparties his report on objections, in which he found that the objectionsraised no material and substantial issues affecting the election, andrecommended that the objections be overruled and that the Boardissue a certification of the results of the election.The Petitionerfiled timely exceptions to the Regional Director's report.On April 14,1959, the Board issued an order directing the Regional Director toprepare a supplemental report as to the number and circumstancesof the discussions between supervisory employees and eligible em-ployees, the subject of the Petitioner's objection No. 2.On May 19,1959, the Regional Director issued his supplemental report on objec-tions in which he reaffirmed his original conclusions with respect tosuch objection.The Petitioner filed timely exceptions to the supple-mental report, and the Employer filed a statement in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has considered the objections, the reports of the RegionalDirector, the Petitioner's exceptions thereto, the Employer's state-ment in support of the supplemental report, and upon the entire rec-ord in this case, makes the following findings :In its objections, the Petitioner alleged that (1) the Employermade threats, promises of benefit, and other coercive statements in aletter which it distributed to all eligible voters prior to the electionand in certain portions of a question-and-answer document preparedby the Employer for the use of its supervisors as a guide in dis-cussions with employees in the unit, and (2) the Employer used thetechnique of calling employees away from their work places for thepurpose of presenting to them its antiunion position with respect tothe approaching election.As to (1), the Regional Director concluded that the documents inquestion did not exceed the bounds of protected free speech.ThePetitioner, in its exceptions, disputed the Regional Director's conclu-sion, contending that the Employer, by means of subtlety and byimplication, had made the alleged threats and promises of benefit.We have considered the documents in their entirely and agree withthe Regional Director that the statements contained therein are privi-leged under the Act.'We therefore overrule the objections relatingto the statements made in these documents.As to the remaining objection, the Regional Director's investigationrevealed the following facts : For a period immediately preceding theelection, three supervisors,West, Bachert, and Lehman, discussed the2 SeeStandard Steel Corporation,123 NLRB 136;National Furniture Company, Inc.,119 NLRB 1:Crown FoodProducts,Inc—118 NLRB 1123 ;FallRiver Foundry Company,112 NLRB 1307. 472DECISIONS. OF NATIONAL LABOR RELATIONS BOARDEmployer's salary administration plan (SAP) and matters affectingthe election with employees in the unit. It is not shown that thestatements made by the supervisor in the course of these discussionswere in any manner coercive. These discussions involved 18 employ-ees out of a total of 153 eligible voters.The three supervisors in-volved were the immediate supervisors of the employees with whomthey had the discussions.West, station electrical engineer, supervises29 professional employees, 25 of whom work on the 18th floor, and 4on the 17th floor of an office building.He has a glass-enclosed office onthe 18th floor. It is a normal and common practice for these em-ployees to visit his office to discuss work problems.Backert, regionalengineer, has a desk on the 18th floor in an open area near his fivesubordinates.Lehman, regional engineer, likewise has a desk on the18th floor in an open area located not far from his six subordinates.Top management representatives are located in areas which are remotefrom the 18th floor where the discussions occurred.Ten of the dis-cussions took place in West's office at a time when individual em-ployees were there in the normal course of their work.Upon eachsuch occasion,West asked the employee if he had any questions con-cerning the SAP, and only if questions were asked or some interestshown did he discuss the plan. It appears that West initiated dis-cussions with two of his subordinates by calling them individually tohis office.Backert had similar discussions with four of his subordi-nates, one at the employee's desk, one at Backert's desk upon his invi-tation, and the remaining two in an open area within view of the desksof the employees involved and Backert.Lehman initiated such dis-cussions with two of his supervisees, one of which took place in aconference enclosure on the 18th floor, and the other in part at hisdesk and in part at the employee's desk.The Regional Director concluded that the above-described discus-sions, in the context in which they occurred, rendered inapposite theBoard's holdings inPeople'sDrug Stores, Inc.,119NLRB 634;Economic Machinery Company,111 NLRB 947; and other cases ap-plying theGeneral Shoedoctrine.'We likewise conclude, contraryto the Petitioner, that the circumstances herein do not warrant theapplication of that doctrine.Under theGeneral Shoedoctrine, wherethe circumstances disclose that an employer has used the technique ofcalling employees, individually and in small groups, to the locus offinal authority in the plant and there urges them to reject the unionin the election, such conduct in itself warrants setting aside the elec-tion.The basis for the doctrine is that the use of such a techniqueplaces employees in a situation where the antiunion views of the Em-ployer have an intimidating effect upon them and inhibits their free8 GeneralShoeCorporation(Marman BagPlant),97 NLRB 499. PENNSYLVANIA POWER & LIGHT COMPANY473choice in the election.Where the facts clearly show that the tech-nique has been used the coercive effect is readily inferable .4How-ever, where conflicting inferences may be drawn from the facts as tothe means adopted by the employer to present its antiunion positionto its employees, the Board must scrutinize the entire record to de-termine whether the conduct warrants application of the doctrine orwhether the employer has used legitimate campaign ta.ctics.5In the instant case, although we agree with the Petitioner that thediscussions with individual employees were used as part of the Em-ployer's campaign against the Petitioner in the election, there area number of factors which militate against a finding that the tacticsused by the Employer fall within the proscription of theGeneral Shoedoctrine.Thus no more than 14 of the 153 eligible voters were in-volved in the discussions at offices of supervisors.6The discussions,although almost all initiated by an immediate supervisor, occurred inthe majority of instances only when an employee happened to be therein the course of his employment and took place only after the em-ployee expressed an interest in having the SAP explained.Under allthe circumstances we do not believe that the conduct complained ofwas such as to have had a coercive effect upon the employees involvedunder theGeneral Shoedoctrine.The objection to such conduct istherefore overruled.As we have overruled the objections to the election, and as the Peti-tioner has failed to secure a majority of the valid votes cast, we shallcertify the results of election.[The Board certified that a majority of the valid ballots was notcast for Utility Engineers Association, Engineers and Scientists ofAmerica, and that said labor organization is not the exclusive bar-gaining representative of the employees of the Pennsylvania Powerand Light Company, Allentown, Pennsylvania, operation in the unitfound appropriate.]4 See,e.g., the following cases where the doctrine was kpplied without detailed rationale :Oregon FrozenFoodsCompany,113 NLRB 881;RichardsContainer Corporation,114NLRB 1435;General Cable Corporation,117 NLRB 1573;Carter-Lee Lumber Company,119 NI,RB 1374.5'See,e.g.,the following cases where the Board applied the doctrine in cases of thistype:Supreme Trailer Company,115 NLRB 962;Veeder-Root, Incorporated,120 NLRB967;JasperWoodProducts Co., Inc.,123 NLRB 28;ef.American EnvelopeCo., 97NLRB 1541;Plead-Atlanta Paper Company,120 NLRB 832;Arizona Television Com-pany,121 NLRB 889;Crane Carrier Corporation,122 NLRB 206;Tuttle & Kift,Divisionof Ferro Corp.,122 NLRB 848.6 As indicated above, two of the discussions occurred at the desks of the employeesinvolved and two discussions occurred in areas near the employees'desks.We find no merit in the Petitioner's exception that the investigation should have in-cluded field offices as well as the Allentown location.No evidence was presented norwas any evidence revealed in the Regional Director's investigation that interviews oc-curred in other installations of the Employer.The Board has held that the party filingobjections is obligated to support them with evidence and absent such evidence theRegional Director is not required to pursue an independent investigation.SeeSearsRoebuck and Company,115 NLRB 266, 271.